                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TAWNA Z. NEALMAN, as the                   :   CIVIL ACTION NO. 1:15-CV-1579
Personal Representative of the Estate      :
of Benjamin Shelley Nealman,               :   (Chief Judge Conner)
                                           :
                    Plaintiff              :
                                           :
             v.                            :
                                           :
ROBERT MABEN, CHRISTIAN                    :
Z. SNOOK, TIFFANIE N. WERT,                :
MICHELLE K. HUFFMAN, and                   :
BARRY KEARNS,                              :
                                           :
                    Defendants             :

                                       ORDER

      AND NOW, this 30th day of September, 2019, upon consideration of the

parties’ cross-motions (Docs. 82) for summary judgment, and the parties’ respective

briefs in support of and in opposition thereto, and for the reasons set forth in the

accompanying memorandum of today’s date, it is hereby ORDERED that:

      1.     Defendants’ motion (Doc. 82) for summary judgment is GRANTED
             as to all counts of plaintiff’s second amended complaint.

      2.     Plaintiff’s motion (Doc. 85) for summary judgment is DENIED.

      3.     The Clerk of Court is DIRECTED to enter judgment in favor of the
             remaining defendants on all counts of plaintiff’s second amended
             complaint.

      4.     The Clerk of Court is further directed to CLOSE this case.


                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
